                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                            DATE FILED: 3/3/2020
 ------------------------------------------------------------- X
                                                               :
 ANGEL HERNANDEZ and ANA GARCIA, :
                                                               :
                                                 Plaintiff, :
                              -v-                              :
                                                               :            1:18-cv-6418-GHW
 CITY OF NEW YORK, MANUEL SILES, P.O. :
 Shield # 844, OMAR HABIB, P.O. Shield # 844,:                                  ORDER
 and DIEGO BEEKMAN MUTUAL                                      :
 HOUSING                                                       :
                                                               :
                                            Defendants. :
                                                               :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         On March 3, 2020, Defendants filed a motion to dismiss and for summary judgment. Dkt

No. 46. That motion is denied without prejudice. Defendants are directed to comply with the

Court’s Individual Rules of Practice, which require a party to submit a letter requesting a pre-motion

conference with the Court before filing a motion to dismiss or a motion for summary judgment.

         The Clerk of Court is directed to terminate the motion pending at Dkt No. 46 and to mail a

copy of this order to Plaintiffs by first-class and certified mail.

         SO ORDERED.

Dated: March 3, 2020
       New York, New York                                          __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
